EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Chlebeck on 12/13/21.
The application has been amended as follows: 
Amend the claims as follows:
Cancel claims 1, 3, 9, 10, and 19; and
Amend claims 1, 4-8, 11-13, 15, 17 and 20-21 as follows:
11.	A method for simulating medical tool insertion, the method comprising: 
providing a medical tool simulator comprising a hand-held device comprising: a syringe comprising a housing having an injection end, and an elongated member representing a needle and protruding from the injection end of the syringe, and wherein the elongated member is configured to decrease the length of protrusion of the elongated member from the injection end of the syringe without penetrating a human body by retracting into the syringe when a threshold force is applied at the distal end of the elongated member that is opposite the syringe when the elongated member is fully protruding from the injection end of the syringe, and the elongated member comprising at least one first sensor configured to transmit position data of the distal end of the elongated member relative to the injection end of the syringe and configured to output information indicating flexing of the elongated member against another object;
providing an ultrasound probe, wherein the ultrasound probe is configured to host at least one second sensor to indicate a position of the ultrasound probe, the at least one first sensor is further configured to indicate an orientation of the elongated member, and the at least one second sensor is further configured to indicate an orientation of the ultrasound probe;
the ultrasound probe, live ultrasound data representing a portion of [[a]] the human body being imaged by the ultrasound probe in real-time; 
receiving the position data from the[[a]] hand-held device 
computing a position of the distal end of the elongated member based on the received position data while at least a portion of the elongated member is translated into the housing, wherein the computed position of the distal end of the elongated member is different from an actual position of the distal end of the elongated member; and 
generating an image of the portion of the human body with an image of a simulated medical tool positioned relative to the portion of the human body based on the computed position of the medical tool simulator, 9091420.1Application No.: 15/921,5295 Docket No.: U1202.70014US00wherein the image of the portion of the human body comprises one or more live ultrasound images based on the received live ultrasound data.
4.	The method11[[3]], wherein: the method further comprises receiving data from at least one third sensor indicating a relative depth of movement of the elongated member within the syringe. 
5.	The method distal end of the elongated member, the orientation of the elongated member, the position of the ultrasound probe, and the orientation of the ultrasound probe; receive, from the ultrasound probe, ultrasound data; and display, based on the ultrasound data, one or more ultrasound images including an overlay indicating in real-time information relating the elongated member with the ultrasound probe.
6.	The method
method
8.	The method11[[1]], wherein: the at least one first sensor and the at least one second sensor comprise magnetic sensors.
12.	The method
13.	The method
15.	A medical tool insertion simulation system comprising: 
a medical tool simulator comprising a hand-held device comprising: a syringe comprising a housing having an injection end, and an elongated member representing a needle and protruding from the injection end of the syringe, and wherein the elongated member is configured to decrease the length of protrusion of the elongated member from the injection end of the syringe without penetrating a human body by retracting into the syringe when a threshold force is applied at the distal end of the elongated member that is opposite the syringe when the elongated member is fully protruding from the injection end of the syringe, and the elongated member comprising at least one first sensor configured to transmit position data of the distal end of the elongated member relative to the injection end of the syringe and configured to output information indicating flexing of the elongated member against another object;

;
at least one processor; and 
at least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method for simulating medical tool insertion, the method comprising:
receiving, from the ultrasound probe, live ultrasound data representing a portion of a human body being imaged by the ultrasound probe in real-time; 
receiving the position data from the hand-held device;
computing a position of the distal end of the elongated member based on the received position data while at least a portion of the elongated member is translated into the housing, wherein the computed position is different from an actual position of the distal end of the elongated member; and
generating an image of the portion of the human body with an image of a simulated medical tool positioned relative to the portion of the human body based on the computed position of the medical tool simulator, 9091420.1Application No.: 15/921,5295 Docket No.: U1202.70014US00 Reply to Office Action of March 19, 2021 wherein the image of the portion of the human body comprises one or more live ultrasound images based on the received live ultrasound data.
17.	 The medical tool insertion simulation system of claim 16, wherein: comprises
20.	The method
21.	The method
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4-8, 11-13, 15-18, and 20-22 are allowed.  The claims overcome all pending objections and rejections.  Furthermore, the closest prior art includes US 2021/0043112 to Miller and US 2016/0104393 to Savitsky; US 2012/018998; Kruecher and US 2015/0056591 to Tepper; US 2014/0120505 to Rios; US 2017/0196535 to Arai; US 2014/0120505 to Newman; US 2009/0305213 to Burgkart; and US 2012/0280988 to Lampotang.   However, the combination of elements, including the specific limitations directed to providing a medical tool simulator comprising a hand-held device comprising: a syringe comprising a housing having an injection end, and an elongated member representing a needle and protruding from the injection end of the syringe, and wherein the elongated member is configured to decrease the length of protrusion of the elongated member from the injection end of the syringe without penetrating a human body by retracting into the syringe when a threshold force is applied at the distal end of the elongated member that is opposite the syringe when the elongated member is fully protruding from the injection end of the syringe, and the elongated member comprising at least one first sensor configured to transmit position data of the distal end of the elongated member relative to the injection end of the syringe and configured to output information indicating flexing of the elongated member against another object; providing an ultrasound probe, wherein the ultrasound probe is configured to host at least one second sensor to indicate a position of the ultrasound probe, the at least one first sensor is further configured to indicate an orientation of the elongated member, and the at least one second sensor is further configured to indicate an orientation of the ultrasound probe; receiving, from  the ultrasound probe, live ultrasound data representing a portion of the human body being imaged by the ultrasound probe in real-time; receiving the position data from the hand-held device; computing a position of the distal end of the elongated member based on the received position data while at least a portion of the elongated member is translated into the housing, wherein the computed position of the distal end of the elongated member is different from an actual position of the distal end of the elongated member; and generating an image of the portion of the human body with an image of a simulated medical tool positioned relative to the portion of the human body based on the computed position of the medical tool simulator, 9091420.1Application No.: 15/921,5295 Docket No.: U1202.70014US00wherein the image of the portion of the human body comprises one or more live ultrasound images based on the received live ultrasound data, as recited in claim 11 (and equivalent language in claim 15), is neither taught nor 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/             Primary Examiner, Art Unit 3715